            Case:20-01947-jwb       Doc #:342 Filed: 09/29/2020        Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF MICHIGAN

In re:
                                                           Chapter 11
BARFLY VENTURES, LLC, et al1                               Case No. 20-01947-jwb
                                                           Hon. James W. Boyd
                  Debtors.                                 Jointly Administered
________________________________________/

  NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST REGARDING
 DEBTORS’ FIFTH OMNIBUS MOTION FOR ENTRY OF AN ORDER REJECTING
   CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES AND TO
ABANDON ANY REMAINING PERSONAL PROPERTY LOCATED AT THE LEASED
                           PREMISES

                PLEASE TAKE NOTICE that the Debtors have filed a Fifth Omnibus Motion for
Entry of an Order Rejecting Certain Executory Contracts and Unexpired Leases and to Abandon
any Remaining Personal Property Located at the Leased Premises (the "Motion"). The Motion,
together with a copy of a proposed order, are enclosed with this notice. In accordance with
Rules 4001-1 and 9013 of the local Bankruptcy Rules, objections to the Motion or a request for
hearing must be filed and served within fourteen (14) days of the mailing of this Notice. If you
file written objections or a request for hearing, the original must be filed with:

                               United States Bankruptcy Court
                            One Division Avenue N.W., Room 200
                               Grand Rapids, Michigan 49503

and a copy must be mailed to the following:

                                   Elisabeth M. Von Eitzen
                                 Warner Norcross + Judd LLP
                               150 Ottawa Ave NW, Suite 1500
                                Grand Rapids, Michigan 49503



1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand
Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann
Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit,
LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis,
LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC
(d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC
(2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC
(8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
             Case:20-01947-jwb       Doc #:342 Filed: 09/29/2020          Page 2 of 2




                If no objections or a request for hearing are timely filed and served, the Court may
approve and enter the proposed order and otherwise grant the requested relief without a hearing.
If a timely response or request is filed and served, a hearing on the motion will be held at a date
and time set by the Clerk of the Bankruptcy Court.

                                                     WARNER NORCROSS + JUDD LLP

Dated: September 29, 2020                     By:    /s/Elisabeth M. Von Eitzen
                                                      Elisabeth M. Von Eitzen (P70183)
                                                      Rozanne M. Giunta (P29969)
                                                      Stephen B. Grow (P39622)
                                                      150 Ottawa Avenue, NW Ste. 1500
Date Served: September 29, 2020                       Grand Rapids, MI 49503
20744226-1
